

Exhibit 10.6


GENEOS THERAPEUTICS, INC.
FORM OF RESTRICTED STOCK AGREEMENT
THIS AGREEMENT is effective as of _________, 20__, by and between GENEOS
Therapeutics, Inc. (the “Company), a Delaware corporation, and ___________
(“Grantee”), a ____________ of the Company.
RECITALS:
The Company has established the GENEOS Therapeutics, Inc. 2016 Equity Incentive
Plan (the “Plan”), the terms of which are hereby incorporated by this reference
and made a part of this Agreement. The Company’s Board of Directors (the
“Board’) has determined that it would be to the advantage and best interest of
the Company and its stockholders to grant the stock award provided for herein
under the Plan to Grantee in consideration of Grantee’s services as a director
of the Company and as an incentive for increased efforts during such service.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
1.Grant of Stock Award. Subject to the terms and provisions of this Agreement
and the Plan, the Company hereby grants to Grantee a stock award under the Plan
for _________ shares of the Company’s Common Stock (the “Shares”), all of which
shall initially be restricted shares subject to the terms and conditions of this
Agreement. The Shares shall be registered on the Company’s books in the name of
Grantee as of the date hereof and shall be held in escrow in accordance with
Section 3 hereof.
2.    Agreements Regarding Shares.
2.1    Restrictions on Transfer. Grantee shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of any of the Shares until all
restrictions thereon shall lapse or be terminated in accordance with this
Agreement and the Plan. Any attempted sale, transfer, pledge, hypothecation,
assignment or other disposition of any Shares in violation of this Agreement
shall be void and of no effect, and the Company shall have the right to
disregard any such transfer on its books and records and to issue “stop
transfer” instructions to its transfer agent, if any.
2.2    Vesting. The Shares shall vest, and thereby cease to be subject to
forfeiture, as follows: ____________; provided that the Grantee continues to
serve as a director of the Company on that date; and further provided that, upon
the occurrence of a Change of Control of the Company (as defined in the Plan),
all of the Shares shall become vested in full, provided that Grantee continues
to serve as a director of the Company immediately prior to that time.
2.3    Forfeiture or Return of Nonvested Shares. In the event that Grantee’s
service as a director of the Company shall terminate for any reason prior to the
vesting in full of the


1



--------------------------------------------------------------------------------




Shares, any Shares not then vested shall be forfeited to the Company and no
longer held by Grantee, without any further action on the part of the Company or
Grantee. Furthermore, Grantee may relinquish all rights to any or all unvested
Shares at any time prior to the date on which those respective shares vest
pursuant to Section 2.2 by giving written notice to the Company in accordance
with Section 7.5 before the applicable vesting date, which notice shall specify
the number of Shares to be forfeited. Any such relinquishment shall be
irrevocable, and Grantee shall take all action requested by the Company to
relinquish those Shares and to transfer them back to the Company.
2.4    Distributions, etc. In the event of any changes in the capital stock of
the Company by reason of any stock dividends, split-ups or combinations of
shares, reclassifications, mergers, consolidations, reorganizations or
liquidations while any of the Shares shall be unvested and subject to forfeiture
hereunder, any and all new, substituted or additional securities to which
Grantee is entitled by reason of the ownership of such unvested Shares shall be
subject immediately to the terms, conditions and restrictions of this Agreement
and the Plan.
2.5    Rights with Regard to Shares. Grantee will have the right to vote the
Shares issued and held under this Agreement, to receive and retain any cash
dividends paid thereon and to exercise all other rights, powers and privileges
of a holder of Common Stock with respect to such Shares, subject to, and except
as otherwise provided in, this Agreement.
2.6    Tax Consequences. Grantee represents that Grantee (a) has reviewed with
Grantee’s tax advisors the federal, state, local and foreign tax consequences of
the receipt and ownership of the Shares and the transactions contemplated by
this Agreement, and (b) is relying solely on such advisors and not on any
statements or representations of the Company or any of its employees, counsel or
agents. Grantee understands that Grantee (and not the Company) shall be
responsible for Grantee’s own tax liability that may arise as a result of this
grant of the Shares and/or the transactions contemplated by this Agreement.
Grantee understands that Section 83 of the Internal Revenue Code of 1986, as
amended, (the “Code”) taxes as ordinary income the difference between the amount
paid for the Shares and the fair market value of the Shares as of the respective
date(s) that any restrictions on the Shares lapse pursuant to Section 2.2 of
this Agreement. Grantee understands that Grantee may elect to be taxed at the
time the Shares are issued rather than when and as the vesting period expires by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days after the date of issuance of the Shares.
GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO DETERMINE WHETHER TO MAKE AN ELECTION UNDER SECTION 83(b) AND, IF
SO, TO FILE SUCH ELECTION IN A TIMELY MANNER.
2.7    No Implied Agreements. Grantee acknowledges and agrees that nothing set
forth in this Agreement or the Plan shall confer upon Grantee the right to
continue in the service of the Company in any capacity or affect any right the
Company may have to terminate Grantee’s services at any time, with or without
cause.


2



--------------------------------------------------------------------------------




3.    Escrow of Shares. The Shares may be represented by stock certificate(s) or
may be uncertificated and maintained by the Company in book entry form, as the
Company shall determine. The parties acknowledge and agree that any
certificate(s) representing the Shares issued under this Agreement shall be held
by the Company or its designee together with a stock assignment executed by
Grantee in blank. Grantee hereby irrevocably constitutes and appoints the
President and each Vice President of the Company as Grantee’s attorneys-in-fact
and agents for the term of the escrow, each of whom shall have the authority
with respect to such securities to execute all documents and instruments that
such officer deems necessary or appropriate to make such securities negotiable
and to complete any transaction contemplated by this Agreement. Promptly upon
Grantee’s written request after the earliest to occur of (i) the lapse or
termination of all restrictions on the Shares, (ii) the cessation of Grantee’s
continuous service as a director of the Company, or (iii) the consummation of a
Change of Control of the Company, the Company will deliver to Grantee a
certificate representing the number of Shares that have vested and have not been
forfeited or relinquished to the Company pursuant to this Agreement.
4.    Right of First Refusal; Repurchase Right; Joinder to Stockholders
Agreement. The provisions of Section 9 of the Plan shall be applicable to any
shares of Common Stock issued under this Agreement. As a condition to the
vesting of the Shares or any portion thereof, the Grantee shall enter into a
written joinder to the any stockholders agreement that exists at that time if
required by the Company’s Board of Directors.
5.    Restrictive Legends. The certificates representing the Shares shall have
endorsed thereon the following legends, as well as any legends contemplated by
the agreements referred to in Section 4 hereof:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS
OF ANY STATE. THESE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING A VESTING SCHEDULE, FORFEITURE PROVISIONS AND RESTRICTIONS
AGAINST TRANSFER CONTAINED IN A RESTRICTED STOCK AGREEMENT BETWEEN GENEOS
THERAPEUTICS, INC. AND THE HOLDER AND THE GENEOS THERAPEUTICS, INC. 2016 EQUITY
INCENTIVE PLAN, COPIES OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY.
6.    Investment Representations. The Shares are being issued to Grantee by the
Company in reliance upon the representations and warranties of Grantee set forth
in this Section 6. Grantee acknowledges, represents and warrants that:
(a)    the Shares are being acquired by Grantee for Grantee’s own account for
investment purposes and not with a view to, or for sale in connection with, the
distribution thereof, nor with any present intention of distributing or selling
any of the Shares;


3



--------------------------------------------------------------------------------




(b)    Grantee has been advised that the Shares have not been registered under
the Securities Act of 1933, as amended, (the “Act”) and therefore the transfer
of the Shares is prohibited in the absence of (i) registration under the Act of
the offer, sale or other disposition of the shares or (ii) a determination by
counsel acceptable to the Company that such offer, sale or other disposition may
be made without registration under the Act or other applicable statutes; and
(c)    Grantee understand that there are substantial restrictions on the
transferability of the Shares and there is no active public market for the
Shares, and, accordingly, it may not be possible to liquidate the Shares in the
case of emergency.
7.    Miscellaneous.
7.1    Governing Law; Entire Agreement; Amendments. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware as they apply to contracts entered into and wholly to be performed
within such state by residents thereof. This Agreement, the Plan and any
stockholders agreement referred to in Section 4 constitute the entire agreement
of the parties with respect to the subject matter hereof and supersedes in their
entirety all prior undertakings and agreements of the Company and Grantee with
respect to the subject matter hereof, and may not be modified adversely to
Grantee’s interest except by means of a writing signed by the Company and
Grantee and otherwise in accordance with the terms of the respective agreements.
7.2    Assignment. The rights and benefits of the Company under this Agreement
shall be transferable by the Company to single or multiple assignees, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns. The rights and obligations
of Grantee under this Agreement may not be assigned without the prior written
consent of the Company.
7.3    No Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
nor prevent that party thereafter from enforcing each and every other provision
of this Agreement. The rights granted both parties hereunder are cumulative and
shall not constitute a waiver of either party’s right to assert all other
remedies available to it under law or otherwise.
7.4    Further Assurances. Grantee agrees upon the request of the Company or its
successors from time to time to execute any further documents or instruments
necessary or desirable to carry out the purposes or intent of this Agreement or
to acknowledge or document any action taken or proposed to be taken hereunder.
7.5    Notices. All notices, consents, requests, approvals, instructions and
other communications provided for herein shall be in writing and validly given
or made on the date of delivery when delivered personally, on the next business
day if sent by overnight courier, and on the fifth succeeding business day after
being mailed by certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth below or to such other
address as either party may designate by like notice.


4



--------------------------------------------------------------------------------




If to the Company, at its principal office address.


If to Grantee, to the address set forth on the signature page to this Agreement.


7.6    Severability. In the event that any provision in this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
7.7    Counterparts; Electronic Transmission. This Agreement may be executed by
the parties in separate counterparts, each of which counterpart when executed
and delivered shall be deemed to be an original and both of which counterparts
taken together shall constitute one and the same agreement. Any executed
counterpart may be delivered by facsimile or electronic transmission. The
execution of this Agreement by any party hereto shall not become effective until
counterparts have been executed and delivered by both parties.
(Signature page follows.)




5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
GENEOS THERAPEUTICS, INC.


By:                        

Title:                        



[Name of Grantee]

Grantee’s address:


____________________________________


____________________________________


Grantee’s Social Security Number:

                        

















6



--------------------------------------------------------------------------------





ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED I, _________________, hereby sell, assign and transfer unto
___________________________ (_____________) shares of the Common Stock of GENEOS
Therapeutics, Inc. standing in my name on the books of said corporation
represented by Certificate No. ____ herewith, and I hereby irrevocably
constitute and appoint ____________________, attorney, to transfer the said
stock on the books of the within named corporation with full power of
substitution in the premises.
This Stock Assignment may be used in accordance with the Restricted Stock
Agreement dated _____________, 20__ between GENEOS Therapeutics, Inc. and the
undersigned.


Dated:                    



Name of Witness (please print or type)                [Name of Grantee]

                    
Signature of Witness


INSTRUCTIONS: Please do not fill in the blanks other than the signature line.















